

Execution Copy

LICENSE AGREEMENT
This License Agreement (this “Agreement”), dated as of April 13, 2015 (the
“Effective Date”), is made by and between ConforMIS, Inc., a Delaware
corporation with a principal place of business at 28 Crosby Drive, Bedford,
Massachusetts 01730 (“ConforMIS”) and each of Wright Medical Group, Inc. and
Wright Medical Technology, Inc., Delaware corporations with a principal place of
business at 1023 Cherry Road, Memphis, Tennessee 38117 (together, “Wright”).
ConforMIS and Wright are referred to individually herein as a “Party” and,
collectively, as the “Parties”.
RECITALS
WHEREAS, ConforMIS has sued Wright in the U.S. District Court for the District
of Massachusetts under case number 1:13-cv-12312-IT (the “Action”) and the
Parties wish to settle the Action;
WHEREAS, Wright has developed and is developing surgical solutions for the foot
and ankle;
WHEREAS, Wright wishes to enter into this Agreement under which ConforMIS will
license certain patent rights controlled by ConforMIS relating to certain
surgical solutions for the foot and ankle, and ConforMIS wishes to enter into
this Agreement on the terms set forth herein.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants set
forth herein, ConforMIS and Wright, intending to be legally bound, hereby agree
as follows:
ARTICLE I

DEFINITIONS
1.1    “Affiliate” means, with respect to any entity, an entity that, at any
time (now or in the future), controls, is controlled by, or is under common
control with the first-mentioned entity, but only for so long as such entity
continues to control, be controlled by, or be under common control with the
first-mentioned entity. For the purposes of this definition, “control,”
including the terms “controlled by” and “under common control with,” means the
ownership, directly or indirectly, through one or more intermediaries, of more
than fifty percent (50%) of the equity or other ownership interest having the
power to vote on or direct the affairs of such corporation, firm, partnership,
joint venture or other entity.
1.2    “Business Day” means a day other than Saturday, Sunday or any holiday
recognized and observed by the U.S. Federal Government.
1.3     “Conditions” means (a) the receipt by ConforMIS of the payment set forth
in Section 3.1, (b) the execution and delivery of the ConforMIS-MicroPort
License by the parties thereto, and (c) the receipt by ConforMIS of the up-front
license fee described in Section 3.1 of the ConforMIS-MicroPort License.
1.4    “Confidential Information” means all non-public scientific, technical,
business or financial information possessed or obtained by, developed for, or
given by one Party to the other, which information is treated by the disclosing
Party as confidential or proprietary, whether or not labeled “Confidential.”
1.5    “ConforMIS-MicroPort License” means that certain License Agreement dated
as of the Effective Date between ConforMIS and MicroPort.
1.6     “Control” or “Controlled” means, with respect to any Patent Rights, the
possession by ConforMIS (or an Affiliate of ConforMIS) of the right to grant a
license or sublicense under such Patent Rights as provided herein without
violating the terms of any agreement or arrangement with any Third Party.
1.7    “Dollars” or “$” means U.S. Dollars.




--------------------------------------------------------------------------------




1.8    “Existing Patent Rights” means all Patent Rights that are owned or
Controlled by ConforMIS or its Affiliates as of the Effective Date or that claim
priority to any such Patent Rights and that, in any case, are necessary to make,
have made, use, sell, offer to sell or import Licensed Products in the Field of
Use.
1.9    “Field of Use” means the use of Patient Specific Instrumentation for the
implantation in a human patient of standard, off-the-shelf, non-patient-specific
implants, devices, and/or systems for total or partial replacement or repair of
joints in the foot or ankle or for other surgery or treatment of the foot or
ankle. For the avoidance of doubt, the Field of Use does not include use of
Patient Specific Instrumentation when: (a) designed, made, used, sold, offered
for sale or imported for the purpose of implanting a Patient-Specific Implant in
the patient, or (b) designed for use or used in implanting a Patient-Specific
Implant in the patient.
1.10    “Future Patent Rights” means Patent Rights (other than the Existing
Patent Rights) that are owned or Controlled by ConforMIS or its Affiliates that
(a) are filed, or claim priority to any Patent Rights filed, during the Tail
Period (excluding Patent Rights acquired or licensed by ConforMIS under an
agreement with a Third Party executed after the Effective Date), and (b) are
necessary to make, have made, use, sell, offer to sell or import Licensed
Products in the Field of Use.
1.11    “Licensed Patent Rights” means Existing Patent Rights and Future Patent
Rights.
1.12    “Licensed Product” means any Wright Product made, used, sold, offered
for sale or imported in the Field of Use and covered by one or more claims of an
issued and unexpired patent within the Licensed Patent Rights. Licensed Products
include, by way of example and without limitation, Prophecy® PSI for use with or
when used with InboneM® and/or Infinity® total replacement ankle systems.
Licensed Products do not include any Patient Specific Implants.
1.13    “MicroPort” means MicroPort Orthopedics Inc., a Delaware corporation
with a principal place of business at 5677 Airline Road, Arlington, Tennessee
38002.
1.14    “Patent Rights” means (a) all issued patents (including any extensions,
restorations by any existing or future extension or registration mechanism
(including patent term adjustments, patent term extensions, supplemental
protection certificates or the equivalent thereof), substitutions,
confirmations, re-registrations, re-examinations, reissues (including post inter
partes review patents and post grant review patents), and patents of addition);
(b) patent applications (including all provisional applications, substitutions,
requests for continuation, continuations, continuations-in-part, divisionals and
renewals); (c) inventor’s certificates; and (d) all equivalents of the foregoing
however denominated in any country of the world.
1.15    “Patient-Specific Implant” means any surgical implant device designed
and/or manufactured for a particular patient using imaging data from the
patient, including without limitation any patient-specific, patient-matched,
patient-engineered, customized, or individualized implant.
1.16    “Patient Specific Instrumentation” or “PSI” means any instrumentation
that is designed, distributed, and/or manufactured for a particular patient
using imaging data of that patient, including, without limitation,
patient-specific, patient-matched, patient-engineered, customized, or
individualized surgical instrumentation, cutting guides, jigs, and instruments.
1.17    “Tail Period” means the period beginning on the Effective Date and
ending on the earlier to occur of: (a) December 31, 2024 and (b) the completion
of a change of control of ConforMIS (whether by merger, consolidation, business
combination, reorganization or other corporate transaction) or the sale or other
transfer by ConforMIS of all or substantially all of its assets; provided,
however, that the period in (b) will be extended for a period of twelve (12)
months following completion of such a change of control transaction solely with
respect to Patent Rights for which each and every inventor was an officer,
director or employee of ConforMIS immediately preceding completion of such
change of control or asset sale transaction. A “change of control” for this
purpose will not include a change of control resulting from a public offering of
securities, a

2



--------------------------------------------------------------------------------




transaction or series of transactions in which a financial investor acquires a
majority of the voting power of ConforMIS, or a change to the constitution of
the board of directors of ConforMIS.
1.18    “Third Party” means any person or entity other than Wright, ConforMIS,
and their respective Affiliates.
1.19    “Wright Product” means any PSI and any product, device, system
(including software and consumables), or service that includes, is sold in
connection with, or offered to be used in conjunction with, PSI (other than a
Patient Specific Implant) and that is sold by Wright or its Affiliates directly
or through indirect distribution channels.
ARTICLE II    
LICENSE GRANTS
2.1    License Grant. ConforMIS hereby grants Wright and its Affiliates a
non-exclusive, non-transferable (except as provided in Section 8.3 below),
worldwide, perpetual, irrevocable (except as expressly provided in Section 7.1
below) license, without the right to sublicense, under the Licensed Patent
Rights, solely to make, have made, use, offer to sell, sell, and import Licensed
Products within the Field of Use, and to practice methods and processes solely
for the manufacture and use of the Licensed Products solely within the Field of
Use. Upon Wright’s payment in full of the license fee set forth in Section 3.1
below, the foregoing license will be fully paid-up. As noted above and as
provided in Section 7.1, this is an irrevocable license, and upon satisfaction
of the Conditions it may not be terminated for any reason.
2.2    Limitations of Rights. The Licensed Patent Rights are licensed only to
the extent required to practice the Licensed Patent Rights within the Field of
Use, and are not licensed to any extent beyond the Field of Use. Any devices,
methods, processes, and other actions that are wholly or partially outside the
Field of Use remain subject to claims, actions, and proceedings for infringement
of the Licensed Patent Rights. Licensed Patent Rights do not include any patent
claims or other Patent Rights directed solely to subject matter other than
Patient Specific Instrumentation, including, without limitation, Patient
Specific Implants and systems using Patient Specific Implants. Further, to the
extent that a patent claim included in the Licensed Patent Rights has a scope
both within and outside the Field of Use, any such claim is licensed only to the
extent necessary to make, have made, use, sell, offer to sell, import, or export
Licensed Products in the Field of Use.
2.3    Reserved Rights. ConforMIS hereby reserves all rights under the Licensed
Patent Rights not expressly granted to Wright. Nothing contained herein will be
construed as granting Wright any right or license under any patent, copyright,
trademark, trade secret, or other intellectual property or proprietary right of
ConforMIS, by implication, estoppel, or otherwise, except as expressly set forth
in this Agreement.
2.4    No Warranties. The Licensed Patent Rights are licensed by ConforMIS to
Wright “AS IS.” CONFORMIS MAKES NO WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED,
AND CONFORMIS SPECIFICALLY DISCLAIMS ALL IMPLIED WARRANTIES WITH RESPECT TO THE
LICENSED PATENT RIGHTS, INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF
NON-INFRINGEMENT, MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE. Without
limiting the generality of the foregoing, nothing in this Agreement will be
construed as: (a) a warranty or representation of ConforMIS as to the validity,
enforceability or scope of the Licensed Patent Rights; (b) a warranty or
representation that the exercise of any of the rights granted to Wright be free
from infringement of the intellectual property rights of Third Parties; (c) an
agreement to bring or prosecute actions or suits against third parties for
infringement of the Licensed Patent Rights; or (d) requiring ConforMIS to file
an application for patent, secure any patent or maintain any patent in force.
ARTICLE III    
CONSIDERATION

3



--------------------------------------------------------------------------------




3.1    License Fee. In consideration of the license granted by ConforMIS to
Wright hereunder and the release by ConforMIS of Wright contemplated by Section
3.3 (Mutual Releases) hereof, Wright will pay to ConforMIS a one-time
non-refundable license fee of five million five hundred thousand Dollars
($5,500,000) contemporaneously with the execution of this Agreement on the
Effective Date.
3.2    No Challenge Covenant. Wright hereby represents and warrants that neither
Wright nor any of its Affiliates has challenged (except as explicitly provided
in pleadings docketed in the Action), and hereby covenants that during the term
of this Agreement Wright and its Affiliates will not challenge, the validity or
enforceability of any Licensed Patent Rights (each such act, a “Challenge”),
including without limitation by participating in, cooperating in, paying for,
advocating in favor of, or advising on any inter partes review or other patent
office proceeding, unless and to the extent that a Licensed Patent Right is
asserted in a claim for infringement against Wright or its Affiliates; provided,
however, that the foregoing will not apply to any Challenge brought by a Third
Party acquirer of Wright that was initiated more than three (3) months prior to
the execution of the merger agreement (or other purchase agreement) pursuant to
which such Third Party agreed to acquire Wright. The exclusive remedy for a
violation of this provision by Wright or any of its Affiliates will be a payment
as liquidated damages of one million Dollars ($1,000,000) for each such patent
involved in such Challenge.
3.3    Mutual Releases. Upon the satisfaction of each of the Conditions (or
express written waiver by the Parties of any individual Condition), each Party
(a) hereby fully, finally, and forever releases and discharges the other Party
and its Affiliates from any and all claims of past or present infringement of
the Licensed Patent Rights for the manufacture, use, sale, offering for sale, or
importation of Licensed Products in the Field, including all claims and
counterclaims in the Action (including related claims against Wright as of
January 9, 2014) and (2) will promptly move to dismiss their respective claims
and counterclaims in the Action.
ARTICLE IV    
INTELLECTUAL PROPERTY
4.1    Prosecution and Maintenance. As between the Parties, ConforMIS will be
solely responsible, at its expense, for the preparation, filing, prosecution,
and maintenance of all Licensed Patent Rights (including, for clarity,
controlling any interference, derivation, post-grant review, inter partes
review, re-examination, reissue, opposition or cancellation proceeding with
respect thereto), without any obligation of consultation with, or accounting to,
Wright.
4.2    Enforcement. Neither Party will have any obligation or duty to notify the
other Party of any Third Party claims or other Third Party activity relating to
the Licensed Patent Rights. Neither Party nor their respective Affiliates will
have an obligation, and Wright and its Affiliates will not have the right, to
enforce the Licensed Patent Rights against a Third Party.
4.3    Patent Marking. Wright will comply with all applicable patent marking
statutes in any country in which Licensed Products covered by Licensed Patent
Rights are sold. The Parties will consult with each other from time to time as
necessary to update relevant information for purposes of appropriately marking
Licensed Products.

4



--------------------------------------------------------------------------------




ARTICLE V    
REPRESENTATIONS; INDEMNIFICATION
5.1    Representations. Each Party hereby represents and warrants and covenants
to the other Party that:
(a)    the execution and delivery of this Agreement by such Party and the
performance by such Party of the transactions contemplated hereby have been duly
authorized by all appropriate corporate action; and
(b)    this Agreement is a legal and valid obligation binding upon such Party
and enforceable in accordance with its terms, and the execution, delivery and
performance of this Agreement by such Party does not conflict with any
agreement, instrument or understanding to which it is a party or by which it is
bound.
5.2    Indemnification.
(a)    Indemnity. Wright will indemnify, defend and hold harmless ConforMIS, its
Affiliates and their respective directors, officers, employees, and agents, and
their respective successors, heirs and assigns (the “ConforMIS Indemnitees”)
from and against any liability, damage, loss or expense (including reasonable
outside attorneys’ fees and expenses of litigation) incurred by or imposed upon
such ConforMIS Indemnitees, or any of them, in connection with any claim, action
or proceeding brought or initiated by a Third Party (“Claims”) to the extent
that such Claim arises out of: (i) the breach or alleged breach of any
obligation, representation or warranty of Wright under this Agreement; (ii) the
negligence or willful misconduct of Wright or its Affiliates; or (iii) the
development, manufacture, storage, handling, shipping, use, sale, offer for
sale, importation or other commercialization of a Licensed Product; provided
that (x) the ConforMIS Indemnitees comply with the procedure set forth in
subsection (b) below; and (y) such indemnity will not apply to the extent such
Claim arises from (i) the breach or alleged breach of any obligation,
representation or warranty of ConforMIS under this Agreement; or (ii) the
negligence or willful misconduct of any ConforMIS Indemnitee.
(b)    Indemnification Procedures. In the event that a ConforMIS Indemnitee
intends to claim indemnification under this Section 5.2, it will promptly notify
Wright thereof, and Wright will assume the defense thereof with counsel mutually
satisfactory to the Parties; provided, however, that a ConforMIS Indemnitee will
have the right to retain its own counsel, with the fees and expenses to be paid
Wright, if representation of such ConforMIS Indemnitee by the counsel retained
by Wright would be inappropriate due to differing interests between such
ConforMIS Indemnitee and any other party represented by such counsel in such
proceedings. Wright will have the right to control the defense and settlement of
any Claim for which indemnification is sought hereunder; provided that Wright
will not settle any such Claim without the prior written consent of ConforMIS,
which consent will not be unreasonably withheld or delayed provided such
settlement does not include an admission of liability by ConforMIS. Any
ConforMIS Indemnitee will cooperate fully with Wright and its legal
representatives in the investigation of any Claim for which indemnification is
sought hereunder.
5.3    Limitation of Liability. EXCEPT FOR INDEMNIFICATION CLAIMS HEREUNDER,
NEITHER PARTY WILL BE LIABLE TO THE OTHER PARTY FOR ANY LOST PROFITS OR FOR ANY
INDIRECT, EXEMPLARY, PUNITIVE, SPECIAL, CONSEQUENTIAL OR INCIDENTAL DAMAGES OF
ANY KIND ARISING OUT OF THIS AGREEMENT, EVEN IF IT HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.
ARTICLE VI    
CONFIDENTIALITY

5



--------------------------------------------------------------------------------




6.1    Confidentiality Obligation. With respect to Confidential Information, the
Party receiving Confidential Information from the other Party acknowledges that
the disclosing Party is and will remain the sole owner of the disclosing Party’s
Confidential Information. During the term of this Agreement and for a period of
five (5) years thereafter, the receiving Party will take all commercially
reasonable precautions to protect the confidentiality of the disclosing Party’s
Confidential Information, and will not disclose or use any of the disclosing
Party’s Confidential Information except as necessary to exercise its rights or
perform its obligations under this Agreement. Each receiving Party may disclose
Confidential Information to its employees, accountants, lawyers, bankers, agents
or other representatives who have a need to know such Confidential Information
and who are obligated to protect the confidentiality of such Confidential
Information under terms substantially similar to or more stringent than those
set forth in this Article VI or otherwise in conjunction with the preparation
and filing of any information reasonably required to be filed in accordance with
the laws or regulations of a bona fide government agency, commission or other
administrative body. Each receiving Party may also disclose Confidential
Information to its Affiliates, provided that the receiving Party will be
responsible ensuring that any Affiliate receiving the disclosing Party’s
Confidential Information complies with the receiving Party’s confidentiality
obligations hereunder. Each receiving Party may disclose Confidential
Information to a governmental authority or by order of a court of competent
jurisdiction or otherwise as required by law, provided that the disclosure is
subject to all applicable governmental or judicial protection available for like
material and reasonable advance notice is given to the disclosing Party. The
obligations of non-disclosure and non-use hereunder will not apply to
information that (a) was known to the receiving Party at the time it was
disclosed, other than by previous disclosure by the disclosing Party, as
evidenced by the receiving Party’s written records at the time of disclosure,
(b) is at the time of disclosure or later becomes publicly known under
circumstances involving no breach of this Agreement, (c) is lawfully and in good
faith made available to the receiving Party by a Third Party that did not derive
it, directly or indirectly, from the disclosing Party or (d) was independently
discovered or developed by or on behalf of the receiving Party without the use
of any Confidential Information of the disclosing Party. Each Party agrees that
the terms of this Agreement are the Confidential Information of the other Party.
6.2    Public Announcements. Other than as required by a Party or its Affiliates
to comply with applicable laws or regulations, neither Party will make any
public announcement disclosing the terms of this Agreement without the prior
written consent of the other Party (not to be unreasonably withheld) and will,
if required by law to make such public announcement: (a) to the extent possible,
notify the other Party if it anticipates that it may be required to make such
public announcement; (b) provide such other Party with a copy of such public
announcement, or the relevant portions thereof, a reasonable time prior to its
release (and any revisions to such public announcement a reasonable time prior
to the release thereof); (c) consult with and follow any reasonable directions
from the other Party with respect to disclosures in such public announcement;
and (d) if disclosure cannot be avoided, only disclose Confidential Information
to the extent necessary to comply with law. Notwithstanding the foregoing,
either Party may disclose the fact that the Action has been settled and may
issue a press release regarding such settlement in substantially the form
attached hereto as Exhibit D.
6.3    SEC Filings. In the event either Party proposes to file with the U.S.
Securities and Exchange Commission (“SEC”) or the securities regulators of any
state or other jurisdiction or any national securities exchange a registration
statement or any other filing or submission that describes or refers to the
terms and conditions of this Agreement, or includes this Agreement as an
exhibit, under the Securities Act of 1933, as amended, the Securities Exchange
Act of 1934, as amended, or any other applicable securities law or exchange
rules, the Party making such filing shall use reasonable efforts to request and
obtain confidential treatment of those terms or portions of this Agreement for
which confidential treatment is available, as advised by counsel, and shall only
disclose Confidential Information that it is advised by counsel is required to
be disclosed. No such request for confidential treatment shall be required under
this Section for any description of or reference to those terms or portions of
this Agreement contained in the proposed filing, or any portion of this
Agreement proposed to be filed as an exhibit, that have been included in any
publicly available announcement, filing or submission previously made in
accordance with the terms and conditions of this Agreement or otherwise approved
by the other Party.

6



--------------------------------------------------------------------------------




6.4    Permitted Disclosure. Permitted Disclosure. Notwithstanding the
provisions of Sections 6.1, 6.2 and 6.3, either Party, without first seeking
confidential treatment of such information or obtaining written consent to do so
from the other Party: (a) may disclose the Agreement and its terms in the
context of litigation or in the negotiation of a potential licensing, financing,
merger, acquisition, divestiture or other business transaction with a Third
Party conducted pursuant to a commercially reasonable non-disclosure agreement
or protective order regarding confidentiality that provides protection for
Confidential Information on terms substantially similar to or more stringent
than those set forth in this Article VI and (b) may, in a filing with the SEC or
the securities regulators of any state or other jurisdiction or any securities
exchange, disclose the scope and terms of the license grants set forth in
Section 2.1 and 2.2, including the Licensed Patents and the Field of Use.
ARTICLE VII    
TERM
7.1    Term. The term of this Agreement will commence on the Effective Date and
end upon the expiration of all the Licensed Patent Rights; provided however,
that the term of the license granted to Wright under the Future Patent Rights
will terminate on December 31, 2029. This Agreement will be null and void if the
Conditions are not satisfied, but upon satisfaction of the Conditions, this
Agreement may not be terminated for any reason.
7.2    Survival. Articles IV (Intellectual Property), VI (Confidentiality) and
VIII (Dispute Resolution) and Sections 7.2 (Survival), 8.1 (Governing Law), 8.2
(Waiver), 8.4 (Notices), 8.10 (Entire Agreement, Waivers, Etc.), 8.11 (Headings,
Construction and Interpretations) and 8.12 (Costs) hereof (and related
definitions) will survive the expiration of this Agreement. In addition, any
other provision required to interpret and enforce the Parties’ rights and
obligations under this Agreement will also survive, but only to the extent
required for the observation and performance of the aforementioned surviving
portions of this Agreement.
ARTICLE VIII    
MISCELLANEOUS
8.1    Governing Law. This Agreement will be deemed to have been made in the
Commonwealth of Massachusetts, and its form, execution, validity, construction
and effect will be determined in accordance with, and any dispute arising from
the performance or breach hereof will be governed by and construed in accordance
with, the laws of the Commonwealth of Massachusetts, without reference to
conflicts of laws principles. The sole and exclusive venue for any action
arising out of or related to this Agreement is the United States District Court
for Massachusetts to the extent that such court has, or has retained,
jurisdiction, or otherwise a state court of competent jurisdiction in the
Commonwealth of Massachusetts. The Parties hereby agree and consent to personal
jurisdiction in the Commonwealth of Massachusetts.
8.2    Waiver. Neither Party may waive or release any of its rights or interests
in this Agreement except in writing. The failure of either Party to assert a
right hereunder or to insist upon compliance with any term or condition of this
Agreement will not constitute a waiver of that right or excuse a similar
subsequent failure to perform any such term or condition. No waiver by either
Party of any condition or term in any one or more instances will be construed as
a further or continuing waiver of such condition or term or of another condition
or term.
8.3    Assignment. This Agreement will not be assignable by Wright to any Third
Party without the written consent of ConforMIS, except that Wright may assign
this Agreement in its entirety with prior notice to ConforMIS, but without such
consent, to (a) an Affiliate or (b) to a Third Party in connection with a sale
or other transfer of substantially all the assets to which Wright’s license
rights hereunder relate (including by sale of assets, merger, reorganization,
re-domicile, sale of equity, or other transaction). The terms and conditions of
this Agreement will be binding on and inure to the benefit of the permitted
successors and assigns of Wright.

7



--------------------------------------------------------------------------------




For clarity and without limiting the rights granted to Wright and its Affiliates
under Section 2.1, Wright may not assign any subset of its rights or obligations
hereunder.
8.4    Notices. All notices hereunder will be in writing and will be delivered
personally, by internationally recognized overnight courier service, registered
or certified mail, postage prepaid, or mailed by express mail service to the
following addresses of the respective Parties:
If to ConforMIS:    ConforMIS, Inc.
28 Crosby Drive
Bedford, Massachusetts 01730
Attention: General Counsel


If to Wright:    Wright Medical Group, Inc.
1023 Cherry Road
Memphis, TN 38117
Attention: Lance A. Berry
Fax: (901) 867-4423
Email: lance.berry@wmt.com


Attention: James A. Lightman
Fax: (901) 867-4398
Email: james.lightman@wmt.com



8



--------------------------------------------------------------------------------






and a copy to (which copy will not constitute notice):


Ropes & Gray LLP
Prudential Tower
800 Boylston Street
Boston, MA 02199
Attention: David M. McIntosh
Fax: (617) 235-0507
Email: David.McIntosh@ropesgray.com


Notices will be effective upon receipt if personally delivered, on the third
Business Day following the date of mailing if sent by certified or registered
mail, and on the second Business Day following the date of delivery if sent by
express mail or overnight courier. A Party may change its address listed above
by written notice to the other Party provided in accordance with this Section.
8.5    ConforMIS-MicroPort License Agreement.
(a)    Concurrently with the execution of this Agreement, ConforMIS and
MicroPort have entered into the ConforMIS-MicroPort License, under which
ConforMIS has granted MicroPort a royalty bearing patent license. Wright is
permitted to pay such royalties on behalf of MicroPort pursuant to a separate
agreement between MicroPort and Wright (the “Wright-MicroPort Agreement”), and
Wright has informed ConforMIS that, pursuant to the Wright-MicroPort Agreement,
MicroPort has granted Wright an audit right that is substantially identical to
the audit right set forth in the ConforMIS-MicroPort License. Wright hereby
confirms that the audit provisions of the Wright-MicroPort Agreement entitle
each of ConforMIS and Wright to receive the auditor’s report indicating whether
royalties due by MicroPort under the ConforMIS-MicroPort License have been
overpaid or underpaid, regardless of whether ConforMIS or Wright initiated the
audit.
(b)    To facilitate the payment of such royalties by Wright, and to avoid
placing an undue burden on MicroPort, MicroPort and Wright have agreed that the
books and records of MicroPort from any period relating to such royalty may not
be audited more than once. As between ConforMIS and Wright, ConforMIS will have
the first right, but not the obligation, to audit the books and records of
MicroPort relating to such royalty from any period, and Wright will have the
second right to audit such records.
(c)    If Wright desires to audit MicroPort’s books and records related to such
royalty payments from a particular period that has not yet been audited by
either Party, Wright will notify ConforMIS thereof in writing. ConforMIS will
have thirty (30) days from the date it receives such notice to determine whether
it would prefer to audit such books and records itself, rather than allowing
Wright to do so. If ConforMIS notifies Wright that it does not desire to audit
such documents at that time, or if ConforMIS does not respond to such notice
within such thirty (30) day period, then Wright may initiate such audit. If
ConforMIS notifies Wright that it desires to initiate an audit of such books and
records, then it will initiate the audit within a reasonable period of time. In
any event, Wright and ConforMIS will cooperate with each other’s efforts
regarding the audit of MicroPort’s books and records relating to such royalty,
in all cases in accordance with the provisions of ConforMIS-MicroPort License.
For the avoidance of doubt, if Wright exercises its second right to initiate the
audit, such audit will be conducted at Wright’s expense in accordance with the
provisions of the Wright-MicroPort Agreement, and such audit will not limit in
any way any recovery as to which ConforMIS may be entitled by operation of the
ConforMIS-MicroPort License.
8.6    Independent Contractors. Nothing contained in this Agreement is intended
implicitly, or is to be construed, to constitute ConforMIS or Wright as partners
or joint venturers in the legal sense. No Party hereto will have any express or
implied right or authority to assume or create any obligations on behalf of or
in the name of any other Party or to bind any other Party to any contract,
agreement or undertaking with any Third Party.

9



--------------------------------------------------------------------------------




8.7    Severability. If any term or provision of this Agreement will for any
reason be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability will not affect any other term or
provision hereof, and in lieu of each such invalid, illegal or unenforceable
provision there will be added automatically as a part of this Agreement a
provision that is valid, legal and enforceable, and as similar in terms to such
invalid, illegal or unenforceable provision as may be possible while giving
effect to the benefits and burdens for which the Parties have bargained
hereunder.
8.8    Further Assurances. At any time or from time to time on and after the
date of this Agreement, either Party will at the request of the other Party
(a) deliver to the requesting Party such records, data or other documents
consistent with the provisions of this Agreement, (b) execute, and deliver or
cause to be delivered, all such consents, documents or further instruments of
assignment, transfer or license, and (c) take or cause to be taken all such
actions, as the requesting Party may reasonably deem necessary or desirable in
order for the requesting Party to obtain the full benefits of this Agreement and
the transactions contemplated hereby.
8.9    No Third Party Beneficiaries. Nothing in this Agreement, expressed or
implied, is intended to confer on any person other than the Parties hereto or
their respective successors or assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.
8.10    Entire Agreement, Waivers, Etc. This Agreement constitutes the entire
agreement, both written and oral, with respect to the subject matter hereof, and
supersedes and terminates all prior or contemporaneous understandings or
agreements, whether written or oral, between the Parties with respect to the
subject matter hereof. No terms or provisions of this Agreement will be varied
or modified by any prior or subsequent statement, conduct or act of either of
the Parties, except that the Parties may amend this Agreement by written
instruments specifically referring to and executed in the same manner as this
Agreement.
8.11    Headings, Construction and Interpretations. The headings used in this
Agreement have been inserted for convenience of reference only and do not define
or limit the provisions hereof. The Parties have had the opportunity to consult
with counsel, and the Parties and their respective counsel have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement will be
construed as if drafted jointly by the Parties and no presumption or burden of
proof will arise favoring or disfavoring any Party by virtue of the authorship
of any of the provisions of this Agreement. Whenever the words “include”,
“includes” or “including” are used in this Agreement, they will be deemed to be
followed by the words “without limitation”. Except where context requires
otherwise, the word “or” will be interpreted in the inclusive sense commonly
associated with the term “and/or”. The words “hereof”, “herein” and “hereunder”
and words of similar import when used in this Agreement will refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such term.
8.12    Costs. Each Party will bear its own costs and expenses in connection
with the preparation, negotiation, execution and delivery of this Agreement.


8.13    Counterparts. This Agreement may be executed in any number of separate
counterparts, including .pdf versions, each of which will be deemed to be an
original, but which together will constitute one and the same instrument.


[signature page follows]





10



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have caused this License Agreement to be
duly executed by their authorized representatives as of the Effective Date.


WRIGHT MEDICAL GROUP, INC.
 
CONFORMIS, INC.
By:
/s/ James A. Lightman
 
By:
/s/ Phillip Lang
Title:
Senior Vice President,
General Counsel and Secretary
 
Title:
Chief Executive Officer and President
Date:
 
 
Date:
 
 
 
 
 
 
 
 
 
 
 
WRIGHT MEDICAL TECHNOLOGY, INC.
 
 
 
By:
/s/ James A. Lightman
 
 
 
Title:
Senior Vice President,
General Counsel and Secretary
 
 
 
Date:
 
 
 
 



















--------------------------------------------------------------------------------




EXHIBIT A
Form of Press Release


CONFORMIS ANNOUNCES SETTLEMENT OF PATENT INFRINGEMENT LAWSUITS
Licenses Expand the Footprint of ConforMIS’ Patented Patient-Specific
Instrumentation Technology
Bedford, MA - March xx, 2015 - ConforMIS, Inc., a medical technology company
that uses its proprietary iFit® Image-to-Implant® technology platform to
develop, manufacture and sell customized joint replacement implants, today
announced that it has entered into license agreements with each of Wright
Medical Technology, Inc. (“Wright”) and with MicroPort Orthopedics, Inc.
(“MicroPort”). These agreements resolve the patent disputes that originated
between ConforMIS and Wright in September 2013.
ConforMIS has granted to MicroPort a non-exclusive, worldwide license under its
patent portfolio for the use of certain patient-specific instrumentation in the
implantation of non-patient-specific knee devices. Specifically, ConforMIS has
granted a license that covers MicroPort’s Prophecy® Patient-Specific
Instrumentation (PSI) system for use with the Advance® and Evolution® total knee
replacement systems, including both the pin alignment and the resection versions
of the Prophecy PSI, which MicroPort acquired from Wright during the pendency of
the dispute. Additionally, ConforMIS has granted to Wright a non-exclusive,
worldwide license under its patent portfolio for the use of patient-specific
instrumentation in the implantation of implants in the foot and ankle, other
than patient-specific implants. This license to Wright covers, among other
things, Wright’s Prophecy® PSI for use with Wright’s InBone® and Infinity® total
ankle replacement systems.
“We are very pleased to announce these first licenses of our technology for use
in the knee, as well as in the foot and ankle. Licensing these patents to
MicroPort and Wright substantiates the strength of our intellectual property,”
said Philipp Lang, CEO of ConforMIS. “This agreement will help broaden the
footprint of patient-specific instrumentation both globally through MicroPort’s
strong worldwide presence and to other joints through Wright’s cutting-edge foot
and ankle technology. Additionally, ConforMIS will continue to provide
patient-specific instrumentation with customized implants, which is our core
business.”
About ConforMIS, Inc.
ConforMIS is a medical technology company that uses its proprietary iFit®
Image-to-Implant® technology platform to develop, manufacture and sell joint
replacement implants that are individually sized and shaped, or customized, to
fit each patient’s unique anatomy.  ConforMIS offers a broad line of customized
knee implants designed to restore the natural shape of a patient’s knee.  In
recent clinical studies, iTotal CR®, ConforMIS’ cruciate-retaining total knee
replacement implant and best-selling product, demonstrated superior clinical
outcomes, including better function and greater patient satisfaction compared to
traditional, off-the-shelf implants.  ConforMIS owns or exclusively in-licenses
approximately 470 issued patents and pending patent applications that cover
customized implants and patient-specific instrumentation for all major joints
and other elements of the iFit® Image-to-Implant® technology platform. ConforMIS
believes its iFit® Image-to-Implant® technology platform has application to
other major joints in the worldwide market for joint replacement products. For
more information visit www.conformis.com.


